DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 05/17/2022 has been entered.  Claims 1-7 and 11-19 remain pending.  Claims 20-21 have been added.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation "The polarizing plate according to claim 1" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  In claim 1 in which claim 20 is dependent from, recites “A composition”.  
Claim 21 recites the limitation "The polarizing plate according to claim 19" in line 1.  There is insufficient antecedent basis for this limitation in the claim. In claim 19 in which claim 21 is dependent from, recites “A method for producing a composition”.  
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 11-15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Carlson (US 9,095,141 B2).
Regarding claims 1-2, 5-7, and 20, Carlson discloses an antifouling composition wherein the antifouling composition includes a first monomer:

    PNG
    media_image1.png
    149
    420
    media_image1.png
    Greyscale


wherein L is absent, alkylenyl, alkenylenyl, or arylene, where the alkylenyl and alkenylenyl are optionally interrupted with one or more oxygen or sulfur atoms; X1 is absent, or is amino, oxo, thio, or phosphino; PG1 is a polymerizable group; R1 and R2 are independently H, alkyl, alkenyl, aryl, C(O)R3, C(O)OR3, C(O)NHR3, or R1 and R2 together with the oxygen atoms to which they are bonded join to form a 5- or 6-membered ring; R3 is H, alkyl, alkenyl, or aryl, where the alkyl and alkenyl are optionally interrupted with one or more oxygen or sulfur atoms  (C4/L15-41).  As shown in Example 2, the first monomer meets the limitations of formula III of the instant claims wherein R10 represents an alkyl group having 1 carbon atom; R11 and R12 are linked to each other; X1 represents a divalent linking group.  The first monomer may be copolymerized with a second monomer, such as trifluoroethyl methacrylate (meets the limitations of monomer represented by formula (I) wherein R1 is an alkyl group having 1 carbon atom, L1 is a –(C=O)O- and R2 represents a group having at least one fluorine atom),  ethylene glycol dimethacrylate, or divinyl benzene (C5/L50-C6/L6).  The second monomer includes an acrylate or methacrylate such as trifluoroethyl methacrylate (C6/L33-57).  The amount of the first monomer is from about 0.1 wt% to 100.0 wt%, or about 1.0 wt% to about 10 wt% which significantly overlaps the claimed range (C5/L29-49).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to add either ethylene glycol dimethacrylate or divinyl benzene in order to add crosslinking capabilities (C5/L50-C6/L6).
	However, Carlson does not disclose a content of the repeating unit derived from a monomer having at least two polymerizable groups is 3% by mass or more with respect to a total mass of the fluorine-containing copolymer or a content of the repeating unit derived from the fluorine-containing monomer represented by formula (I) in the fluorine-containing copolymer is 1% to 65% by mass with respect to the total mass of the fluorine-containing copolymer.  As the crosslinking capabilities and water repellence are variables that can be modified by adjusting said amount of ethylene glycol dimethacrylate or divinyl benzene or fluorine containing monomer, the precise amount of  ethylene glycol dimethacrylate or divinyl benzene or fluorine containing monomer would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, amount of ethylene glycol dimethacrylate or divinyl benzene or fluorine containing monomer, and the motivation to do so would have been to obtain desired crosslinking capabilities and water repellence (In re Boesch, 617 F .2d. 272,205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP 2144.05.
	Regarding claims 3-4, Carlson discloses a weight average molecular weight of about 100,000 to about 1,000,000 g/mol (C6/L58-64).
	Regarding claims 11-14, it would have been obvious to one of ordinary skill in the art to choose fluoromethacrylates with more fluorine atoms in the alkyl group in order to improve oil and water repellency.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obvious.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP § 2144.05. 
	Regarding claim 15, the film would be expected to be an optical film.  If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999).  See MPEP § 2111.02 (II).  

Claims 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Carlson (US 9,095,141 B2).
Regarding claims 19 and 21, Carlson discloses an antifouling composition wherein the antifouling composition includes a first monomer:

    PNG
    media_image1.png
    149
    420
    media_image1.png
    Greyscale


wherein L is absent, alkylenyl, alkenylenyl, or arylene, where the alkylenyl and alkenylenyl are optionally interrupted with one or more oxygen or sulfur atoms; X1 is absent, or is amino, oxo, thio, or phosphino; PG1 is a polymerizable group; R1 and R2 are independently H, alkyl, alkenyl, aryl, C(O)R3, C(O)OR3, C(O)NHR3, or R1 and R2 together with the oxygen atoms to which they are bonded join to form a 5- or 6-membered ring; R3 is H, alkyl, alkenyl, or aryl, where the alkyl and alkenyl are optionally interrupted with one or more oxygen or sulfur atoms  (C4/L15-41).  As shown in Example 2, the first monomer meets the limitations of formula III of the instant claims wherein R10 represents an alkyl group having 1 carbon atom; R11 and R12 are linked to each other; X1 represents a divalent linking group.  The first monomer may be copolymerized with a second monomer, such as trifluoroethyl methacrylate (meets the limitations of monomer represented by formula (I) wherein R1 is an alkyl group having 1 carbon atom, L1 is a –(C=O)O- and R2 represents a group having at least one fluorine atom),  ethylene glycol dimethacrylate, or divinyl benzene (C5/L50-C6/L6).  The second monomer includes an acrylate or methacrylate such as trifluoroethyl methacrylate (C6/L33-57).  The amount of the first monomer is from about 0.1 wt% to 100.0 wt%, or about 1.0 wt% to about 10 wt% which significantly overlaps the claimed range (C5/L29-49).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to add either ethylene glycol dimethacrylate or divinyl benzene in order to add crosslinking capabilities (C5/L50-C6/L6).
	However, Carlson does not disclose a content of the repeating unit derived from a monomer having at least two polymerizable groups is 3% by mass or more with respect to a total mass of the fluorine-containing copolymer or a content of the repeating unit derived from the fluorine-containing monomer represented by formula (I) in the fluorine-containing copolymer is 1% to 65% by mass with respect to the total mass of the fluorine-containing copolymer.  As the crosslinking capabilities and water repellence are variables that can be modified by adjusting said amount of ethylene glycol dimethacrylate or divinyl benzene or fluorine containing monomer, the precise amount of  ethylene glycol dimethacrylate or divinyl benzene or fluorine containing monomer would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, amount of ethylene glycol dimethacrylate or divinyl benzene or fluorine containing monomer, and the motivation to do so would have been to obtain desired crosslinking capabilities and water repellence (In re Boesch, 617 F .2d. 272,205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP 2144.05.
	
	
Response to Arguments
Applicant’s arguments with respect to claims 1-7 and 11-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claims 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record, Carlson discloses an article may be coated or impregnated with an antifouling composition wherein the article includes steel, concrete, or a polymer (C9/L5-17).  However, Carlson does not teach or suggest a polarizing plate, comprising in the following order: a polarizer; an adhesive layer; and the optical film.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M. BUIE-HATCHER whose telephone number is (571)270-3879. The examiner can normally be reached M-F, 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NICOLE M. BUIE-HATCHER/Primary Examiner, Art Unit 1767